255 S.W.3d 536 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Darryl A. WILLIAMS, Respondent/Appellant.
No. ED 89964.
Missouri Court of Appeals, Eastern District, Division Two.
June 17, 2008.
Michelle Murphy Rivera, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Cory Lee Atkins, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Darryl Williams (Appellant) appeals the trial court's judgment entered on a jury verdict convicting him of unlawful use of a weapon, in violation of section 571.030, RSMo 2000.[1] Appellant was sentenced to three years imprisonment, which the trial *537 court suspended, placing Appellant on probation for two years. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.